NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

SI JIE LIU,                                       No. 12-73345

               Petitioner,                        Agency No. A073-399-750

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Si Jie Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s denial of a motion to reopen, and de novo claims of ineffective assistance of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Liu’s motion to reopen

based on ineffective assistance of counsel, where Liu claimed in her motion that

she had been forced to have an abortion in China, but she testified at her merits

hearing that she did not have a forced abortion. See Azanor v. Ashcroft, 364 F.3d

1013, 1023 (9th Cir. 2004) (requiring prejudice to succeed in claim of ineffective

assistance of counsel).

      The BIA also did not abuse its discretion in denying Liu’s untimely motion

to reopen because the motion was filed more than thirteen years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and the BIA reasonably determined that

Liu did not qualify for the changed circumstances exception to the time limit

because she failed to demonstrate that any alleged change in China’s family

planning policy or practice was material to her claim, see 8 C.F.R.

§ 1003.2(c)(3)(ii) (evidence must be material); Almaraz v. Holder, 608 F.3d 638,

641 (9th Cir. 2010) (petitioner failed to show that change was material to his

claim).

      PETITION FOR REVIEW DENIED.




                                          2                                      12-73345